While my sympathies are aroused on behalf of the appellee, yet I do not think that the case ought to be decided on sympathy. As I understand the record, Mrs. Briggs contracted to buy this property in the year 1914, at which time the only other constituent member of her family was a son then about twenty years, six months, old. She made no effort to improve the property until after her son had become of age. I agree with the appellant in their contention that the mere intention to make the lots her homestead did not constitute the lots her homestead unless such intentions were coupled with some act of improvement of the lots, within the time when Mrs. Briggs was entitled to purchase a homestead, with the homestead exemption. When the improvements were begun, Mrs. Briggs was not then the head of the family, as her only son was of age. Therefore, I do not believe that Mrs. Briggs ever purchased a homestead, impressed with the homestead exemptions, while she was the head of the family.
I think the judgment should be reversed, and the cause remanded, or reversed, and the judgment rendered for appellant. *Page 245